DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Status of Claims
This is a Request for Continued Examination (RCE) office action for application Serial No. 16/520,552 filed 10/07/2022. Claims 1-7 have been examined and fully considered.
Claim(s) 1-7 have been amended.
Claim(s) 1-7 are pending in Instant Application.
 Response to Arguments/Rejections
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2014/0236428; previously recorded) in view of Ueno et al., hereinafter referred to as "Ueno" (US 2019/0210638; previously recorded), and in view of Watanabe Akihiro hereinafter referred to as "Akihiro" (JP2016002959A; the citations are based on the provided English Translation; previous recorded) and in view of Tamura et al., hereinafter referred to as "Tamura" (US 2015/0025743)
Regarding claim 1, Akiyama discloses a driving assistance apparatus (see at least Paragraph [0025]: “a driving support system”) comprising: a first processor programmed (see at least Paragraph [0025]: “shown in FIG. 1, a control unit (ECU) 1 for driving support is mounted in a vehicle”; and Para. [0029], “the ECU 1 is provided with a travel path recognition unit 100”) to: recognize a surrounding environment of a vehicle (see at least Paragraph [0027]: “The outside recognition device 2 includes at least one of measuring devices Such as, for example, an LIDAR (Laser Imaging Detection And Ranging), an LRF (Laser Range Finder), a millimeter wave radar, a stereoscopic camera, etc., and detects information with respect to the relative positions (e.g., a relative distance, a relative angle, etc.) of a three-dimensional or solid object 30 existing in the surroundings of the vehicle and an own or subject vehicle 20. Here, note that the detection of the information with respect to the solid object 30 by the outside recognition device 2”); and 
	perform a steering assist (see at least Paragraph [0028]: “a variety of kinds of equipment such as an EPS (electric power steering) 10, an ECB (electronic controlled brake) 11, etc., are connected to the ECU 1. The EPS 10 is a device which assists the steering torque of the steering wheel by making use of the torque generated by an electric motor”) when a pedestrian is recognized within a predetermined range from the vehicle (see at least Paragraph [0047]: “In step S201, it is determined by the support control unit 102 whether avoidance lines to be taken in order to prevent the subject vehicle 20 from coming into collision with the recognized solid object 30 exist in both right and left directions of the subject vehicle 20 on the opposite sides of the solid object 30. This determination is to determine whether at least one avoidance line exists in each of the right and left directions (width directions) of the subject vehicle 20 on the basis of the solid object 30”), wherein a steering torque (see at least Paragraph [0026]: “a steering torque sensor 9”) for steering the vehicle in a direction which is a width direction of a traffic lane, on which the vehicle is driving (see at least Paragraphs [0029]: “The driving support system shown in FIG. 1 constructed in this manner achieves assist or support control for collision avoidance, etc., by the ECU 1 which electrically controls the EPS10 and the ECB 11 based on the information from the above-mentioned various kinds of sensors, etc., which are connected to the ECU 1. Stated in another way, the ECU 1 has functions related to functional blocks shown in FIG. 1, in order to control the various kinds of equipment for the purpose of collision avoidance, etc.”; and [0030]: “The travel path recognition unit 100 generates information with respect to a road (travel path) on which the subject vehicle 20 will travel from now on, based on the information outputted from the outside recognition device 2”), and in which the vehicle goes away from the pedestrian is applied to the vehicle in the steering assist (see at least Paragraphs [0037]: and  [0039]: “it is assumed that the turning control is carried out in such a manner that the subject vehicle travels on the avoidance line b11 in order to avoid the collision with the solid object 30. Specifically, the support control unit 102 sends a command to the EPS 10, so that the steering torque generated by the EPS 10 is applied to the steering, thereby performing the steering operation of the steering. Further, by carrying out the deceleration of the subject vehicle with the braking force by means of the ECB 11, in addition to such turning, it becomes possible to avoid the collision with the solid object 30 more safely”); and…
	Akiyama does not explicitly disclose where driving assistance apparatus comprising
	…a second processor programmed to: 
	cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed, wherein the predetermined cancellation condition includes: 
	a first condition that at least a part of the traffic lane is not recognized by the first processor; and 
	a second condition that a vehicle operation is performed by a driver of the vehicle;
	 apply a steering torque, which changes a predetermined change amount per unit time, in an opposite direction, which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle,  apply a steering torque, which changes a first change amount as the predetermined change amount per unit time when the first condition is satisfied thereby when the steering assist is cancelled, apply a steering torque, which changes a second change amount as the predetermined change amount per unit time when the second condition is satisfied thereby when the steering assist is cancelled, and wherein the first change amount is greater than the second change amount.
	However, in the same field of endeavor, Ueno teaches
	…a second processor (see at least Paragraph [0022], “an automatic steering cancellation determination section 22”) programmed to: 
	cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed (see at least Paragraphs [0038]: “the automatic steering is cancelled due to an override determination and transited to the manual steering. When the automatic steering is transited to the manual steering, the vehicle control system of the related art changes the motor torque so that the torque difference between the assist torque and the automatic steering torque is gradually approximated to each other in order to make the motor torque equal to the assist torque”; [0078]: “an automatic steering cancellation determination section configured to determine that the automatic steering is cancelled in a case where the time when the steering torque detected by the torque sensor is larger than a predetermined torque continues for a predetermined period of time or longer than the predetermined period of time during the automatic steering”) wherein the predetermined cancellation condition (see at least Paragraph [0025], “(predetermined period) is provided for making the automatic steering cancellation determination”) includes…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Akiyama by combining …a second processor programmed to: cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed, wherein the predetermined cancellation condition… taught by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of steering feeling, which is caused by the cancellation of automatic steering (see at least Para. [0005]).
	Neither Akiyama nor Ueno explicitly teaches
	a first condition that at least a part of the traffic lane is not recognized by the first processor; and a second condition that a vehicle operation is performed by a driver of the vehicle;
	apply a steering torque, which changes a predetermined change amount per unit time, in an opposite direction, which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle,  apply a steering torque, which changes a first change amount as the predetermined change amount per unit time when the first condition is satisfied thereby when the steering assist is cancelled, apply a steering torque, which changes a second change amount as the predetermined change amount per unit time when the second condition is satisfied thereby when the steering assist is cancelled, and wherein the first change amount is greater than the second change amount.
	However, in the same field of endeavor, Akihiro teaches 
	a first condition that at least a part of the traffic lane is not recognized (see at least Paragraph [0029]: “There are various operating conditions as described in detail later, but as long as other conditions are met, the steering support function should be turned on (operated) in the lane recognition state and turned off (stop) when the lane  cannot be recognized”)by the first processor (see at least Paragraph [0021]: “the image processing unit 12 also determines the operating conditions of the steering support function as described later, and supplies the determination result to the steering support control unit 20”); and a second condition that a vehicle operation is performed by a driver of the vehicle (see at least Para. [0023], “The steering support control unit 20 determines the operating conditions of various steering support functions, and executes steering support control when the operating conditions are satisfied” ***Examiner notes while Ueno brought in to teach the operation driving assistance apparatus comprising: second processor programmed to: cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed…, however, the combination of references Akiyama, Ueno and Akihiro would satisfy the conditions by first and second processor(s) while a torque change amount per unit time of a steering torque is being changed.***)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Akiyama in view of Ueno by combining a first condition that at least a part of the traffic lane is not recognized by the first processor; and a second condition that a vehicle operation is performed by a driver of the vehicle as taught by Akihiro. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately controls the operation/stop of the steering support function in the intersection, and reduces the annoyance felt by the driver (see at least Para. [0006]).
	The combination of Akiyama, Ueno and Akihiro does not explicitly teach
	apply a steering torque, which changes a predetermined change amount per unit time, in an opposite direction, which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle,  apply a steering torque, which changes a first change amount as the predetermined change amount per unit time when the first condition is satisfied thereby when the steering assist is cancelled, apply a steering torque, which changes a second change amount as the predetermined change amount per unit time when the second condition is satisfied thereby when the steering assist is cancelled, and wherein the first change amount is greater than the second change amount.
	However, in the same field of endeavor, Tamura teaches
	apply a steering torque, which changes a predetermined change amount per unit time, in an opposite direction (see at least [0053]: “The graph in the frame of the current value setting
unit 122 in FIG. 3 shows the steering angle which is plus (+) from the center to the right of the graph and minus (-) from the center to the left. For example, in the case of a steering angle to the right, the current value is set at a value of minus (-)”.), which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle (see at least Paragraph [0054]: “Regarding the correspondence in the steering hold assist current value setting unit 122, the current is increased or decreased across the border of the initial value of the one-side pull response steering angle value. This is because center feel is provided by increasing or decreasing the current with respect to the initial value of the one-side pull response steering angle value”), 
	apply a steering torque, which changes a first change amount as the predetermined change amount per unit time when the first condition is satisfied thereby when the steering assist is cancelled (see at least Paragraphs [0040]: “The adder 16 adds the current value (*** Interpreting a first change amount as the predetermined change amount***) (one-side pull response) output from the limiter 15 to the target current value output from the EPS controller 11. The adder 16 is a function part having a function of adding the target current value ( one-side pull response) output from the steering hold assist controller 12 to the target current value output from the EPS controller 11, and outputting the added value to the motor driver 17”; [0072]: “The midpoint shift cancel judging unit 1204 is a function part having a function of generating a cancel signal and outputting the cancel signal to the downstream integrator 1205, based on an assumption that a cancel condition is met in (1) a case in which the yaw rate input from the yaw rate sensor 43 exceeds a predetermined threshold, or (2) a case in which the motor rotation speed based on the steering angle sensor 41 exceeds a predetermined threshold. That is, the cancel signal is generated in accordance with a vehicle behavior”; and [0077]: “The integrator 1205 is a function part having a function of integrating the additional torque output from the additional torque calculator 1203 to obtain a torque integral value, and outputting the torque integral value to the downstream steering angle midpoint shift amount setting unit 1206. Also, the integrator 1205 has a function of setting the torque integral value at zero (function of clearance to zero) if the integrator 1205 receives an input of the cancel signal output from the midpoint shift cancel judging unit 1204”), 
	apply a steering torque, which changes a second change amount as the predetermined change amount per unit time when the second condition is satisfied thereby when the steering assist is cancelled (see at least Paragraph [0050]: “The subtracter 121 is a function part having a function (*** Interpreting as a second change amount as the predetermined change amount***) of subtracting the one-side pull response steering angle value output from the midpoint shift controller 120 with reference to the initial value of 0 deg or the current steering angle input from the steering angle sensor 41”; and [0081]: “comparing the torque integral value with a predetermined threshold (midpoint shift judgment threshold), if the torque integral value exceeds the midpoint shift judgment threshold, the midpoint of the steering angle is shifted, and outputting the result to the subtracter 121 (see FIG. 3) as an output of the midpoint shift controller 120”), and 
	wherein the first change amount is greater than the second change amount (see at least Paragraphs [0049]: “The initial value of the one-side pull response steering angle value is set at 0 deg, or a current steering-wheel steering angle. The initial value may be the current steering wheel steering angle if the steering angle is smaller than a predetermined steering angle value, and the initial value may be 0 deg if the steering angle is the predetermined steering
angle value or larger, or the yaw rate is a predetermined yaw rate or larger”) [0054]: “Regarding the correspondence in the steering hold assist current value setting unit 122, the current is increased or decreased across the border of the initial value of the one-side pull response steering angle value. This is because center feel is provided by increasing or decreasing the current with respect to the initial value of the one-side pull response steering angle value. The initial value is, for example, 0 deg”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Akiyama, Ueno and Akihiro by combining apply a steering torque, which changes a predetermined change amount per unit time, in an opposite direction, which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle,  apply a steering torque, which changes a first change amount as the predetermined change amount per unit time when the first condition is satisfied thereby when the steering assist is cancelled, apply a steering torque, which changes a second change amount as the predetermined change amount per unit time when the second condition is satisfied thereby when the steering assist is cancelled, and wherein the first change amount is greater than the second change amount as taught by Tamura. One would be motivated to make this modification in order to convey that implementing the conditions of the steering torque by the driving assist system, it would be able to perform so that vehicle would be handled in a safe manner.
Regarding claim 2, the combination of Akiyama, Ueno, Akihiro and Tamura teaches the driving assistance apparatus according to claim 1. The combination of Akiyama, Ueno and Akihiro, where Akihiro teaches
	 wherein the first condition is that a lane edge of the traffic lane farther from the pedestrian in the width direction of the traffic lane is not recognized by the first processorThere are various operating conditions as described in detail later, but as long as other conditions are met, the steering support function should be turned on (operated) in the lane recognition state and turned off (stop) when the lane  cannot be recognized”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Akiyama, Ueno, Akihiro and Tamura by combining 15 wherein the first condition is that a lane edge of the traffic lane farther from the pedestrian in the width direction of the traffic lane is not recognized by the first processor as taught by Akihiro. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately controls the operation/stop of the steering support function in the intersection, and reduces the annoyance felt by the driver (see at least Para. [0006]).
Regarding claim 3, the combination of Akiyama, Ueno, Akihiro and Tamura teaches the driving assistance apparatus according to claim 1. Akiyama in view of Ueno, where Ueno teaches 
	 wherein the second processor (see at least Paragraph [0022]: “the automatic steering cancellation determination section 22 outputs an automatic steering cancel command to the motor torque control section 23”) is configured to apply the steering torque in the opposite direction to the vehicle (see at least Paragraph [0045], “if the motor torque after the automatic steering cancellation is excessive relative to the assist torque, and the turning angle after the automatic steering cancellation decreases relative to the turning angle before  the automatic steering cancellation, it can be determined that a large motor torque is generated to act in the opposite direction to the steering direction of the steering wheel 2. When the change rate switch conditions are satisfied, the  change rate of the motor torque is set to the first change rate (Step S6), and the motor torque is immediately approximated to the assist torque”) when the second condition is satisfied by a deceleration operation (see at least Paragraph [0022], “The assist torque computing section 20 computes the assist torque for reducing the driver's steering load according to the steering torque (assist torque computing step). The assist torque has such characteristics that it increases with the increase of the steering torque and decreases with the decrease of the vehicle speed. The automatic steering torque computing section 21 computes an automatic steering torque which is necessary to make the turning angle of the front wheels 3, 3 equal to the target turning angle for automatic steering (automatic steering torque computing step)”), as the vehicle operation, performed by the driver when  the steering assist is cancelled (see at least Paragraph [0022]: “If determining that override has been executed, the automatic steering cancellation determination section 22 outputs an automatic steering cancel command to the motor torque control section 23. During the automatic steering (automatic operation), the motor torque control section 23 controls current to be supplied to the motor 14, using the automatic steering torque as a target value. During manual steering, the motor torque control section 23 controls the current to be supplied to the motor 14, using the assist torque as a target value. When the automatic steering is cancelled due to override during the automatic steering, the motor torque control section 23 switches the target of an output torque (motor torque) of the motor 14 from the automatic steering torque to the assist torque”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Akiyama, Ueno, Akihiro and Tamura by combining wherein the second processor is configured to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied by a deceleration operation, as the vehicle operation, performed by the driver thereby when the steering assist is cancelled taught by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of steering feeling, which is caused by the cancellation of automatic steering (see at least Para. [0005]).
Regarding claim 54, the combination of Akiyama, Ueno, Akihiro and Tamura teaches the driving assistance apparatus according to claim 2. Claim 4 recites analogous limitations that are present in claim 3, therefore claim 4 would be rejected for the similar reasons above.
Regarding claim 656, the combination of Akiyama, Ueno, Akihiro and Tamura teaches the driving assistance apparatus according to claim 2. Claim 6 recites analogous limitations that are present in claim 5, therefore claim 6 would be rejected for the similar reasons above.
Regarding claim 756, the combination of Akiyama, Ueno, Akihiro and Tamura teaches the driving assistance apparatus according to claim 3. Claim 7 recites analogous limitations that are present in claims 5 and 6, therefore claim 7 would be rejected for the similar reasons above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Ueno, Akihiro and Tamura, and in view of  Foerster et al., referred to as "Foerster" (US 2012/0265418; previous recorded).
Regarding claim 5 the combination of Akiyama, Ueno, Akihiro and Tamura teaches the driving assistance apparatus according to claim 1. Akiyama in view of Ueno, where Ueno teaches wherein the second processor is programmed not to apply the steering torque in the opposite direction to the vehicle (see at least Para. [0043], “the driver reduces grip force on the steering wheel. This causes a sharp decline in the steering torque, which is followed by a sharp decline in the assist torque. At this point of time, the motor torque is generated so as to gradually reduce the torque difference between the assist torque and the automatic steering torque. The motor torque then decreases by amount corresponding to the decrease of the assist torque. This generates a large motor torque acting in an opposite direction to a steering direction of the steering wheel”) when the second condition is satisfied by a steering operation, as the vehicle operation, performed by the driver when the steering assist is cancelled (see at least Para. [0045], “if the motor torque after the automatic steering cancellation is excessive relative to the assist torque, and the turning angle after the automatic steering cancellation decreases relative to the turning angle before  the automatic steering cancellation, it can be determined that a large motor torque is generated to act in the opposite direction to the steering direction of the steering wheel 2. When the change rate switch conditions are satisfied, the  change rate of the motor torque is set to the first change rate (Step S6), and the motor torque is immediately approximated to the assist torque”), and the second processor is programmed to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied by the vehicle operation (see at least Para. [0044], “the motor torque control section 23 according to the Embodiment 1 is so configured as to detect the rapid opposite rotation of the steering wheel 2 after the determination of automatic steering cancellation, according to relationship between the motor torque and the assist torque and according to a change in the turning angle of the front wheels 3, 3, and then switch the change rate of the motor torque for approximating the motor torque to the assist torque. More specifically, after it is determined that the automatic steering has been cancelled, the motor torque control section 23 determines whether the change rate switch conditions are satisfied”)…	
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Akiyama, Ueno, Akihiro and Tamura by combining wherein the second processor is programmed not to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied by a steering operation, as the vehicle operation, performed by the driver thereby when cancel the steering assist is cancelled, and the second processor is programmed to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied by the vehicle operation taught by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of steering feeling, which is caused by the cancellation of automatic steering (see at least Para. [0005]).
	The combination of Akiyama, Ueno and Akihiro does not teach
	...other than the steering operation performed by the driver thereby when  the steering assist is cancelled.	
	However, in the same field of endeavor, Foerster teaches
	...other than the steering operation performed by the driver thereby when  the steering assist is cancelled (see at least Para. [0025], “output of an acceleration block signal in order to trigger an engine control device, in particular for the suppression of the intention to accelerate for a restricted period of time”; Para. [0028], “The system can furthermore be designed to temporarily output a deactivation signal in order to deactivate a cancellation and activation suppression condition of a safety concept when recording an intention to accelerate by the driver, for a specified time duration, in particular for approximately 1 to 3 seconds” and [0041]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Akiyama, Ueno, Akihiro and Tamura by combining ...other than the steering operation performed by the driver thereby when  the steering assist is cancelled as taught by Foerster. One of ordinary skill in the art would have been motivated to make this modification in order to meet a condition of a safety concept when the vehicle is conducting one or more measures in order to avoid a potential collision within the driving environment when the steering assist is cancelled (see at least Para. [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663